DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 03/19/2021.

The abstract in the application has been amended as follows: 
In an image capturing unit 20, an imaging element has a 4x4-pixel area in which: pixels including at least one pixel of every color component of a plurality of color components are polarization pixels of the same polarization direction; and pixels which are not the polarization pixels constitute a majority of the 4x4-pixel area, and are non-polarization pixels. The unpolarized component calculating unit 31 of the image 

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 12/04/2019)

With respect to claim 1 the prior art discloses An image capturing device comprising.

Prior art Kanamori US 2015/0141753 teaches a method that describes a 4X4 array of pixels that have polarized red, green, and blue pixels where half of the pixels are polarized in a first direction and the other half of the pixels are polarized in a 
and an image processing unit which uses pixel signals of the polarization pixels, and pixel signals of the non-polarization pixels that are generated in the image capturing unit to calculate at least either unpolarized components or diffuse reflection components for each pixel.

With respect to claim 13 the prior art discloses An imaging element having a pixel area constituted by using pixels of a plurality of color components.

Prior art Kanamori US 2015/0141753 teaches a method that describes a 4X4 array of pixels that have polarized red, green, and blue pixels where half of the pixels are polarized in a first direction and the other half of the pixels are polarized in a different second direction. However, the prior art does not teach or fairly suggest the pixel area being provided with a 4x4-pixel area in which pixels including at least one pixel of every color component of the plurality of color components are polarization pixels of a same polarization direction, and pixels which are not the polarization pixels constitute a majority of the 4x4-pixel area, and are non- polarization pixels.



Prior art Kanamori US 2015/0141753 teaches a method that describes a 4X4 array of pixels that have polarized red, green, and blue pixels where half of the pixels are polarized in a first direction and the other half of the pixels are polarized in a different second direction. However, the prior art does not teach or fairly suggest acquiring pixel signals of polarization pixels, and pixel signals of non-polarization pixels from an image capturing unit having an imaging element with a 4x4-pixel area in which pixels including at least one pixel of every color component of a plurality of color components are the polarization pixels of a same polarization direction, and pixels which are not the polarization pixels constitute a majority of the 4x4-pixel area, and are the non-polarization pixels; 
and using the pixel signals of the polarization pixels, and the pixel signals of the non-polarization pixels that are acquired from the image capturing unit to calculate at least either unpolarized components or diffuse reflection components for each pixel.

Dependent claims 2 – 12 and 14 - 19 are allowable for at least the reason that they depend on allowable independent claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MARK T MONK/Primary Examiner, Art Unit 2696